Case 18-50908-JTD Doc90 Filed 01/21/20 Page 1of2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

 

IN RE VENOCO, LLC, et ai., : Chapter 11
: Bankr. No. 17-10828 (KG)
Debtors. : (Jointly Administered)
STATE OF CALIFORNIA, : Civ. No. 19-mc-07-CFC
Appellant,
V.

EUGENE DAVIS, in his capacity as
Liquidating Trustee of the Venoco
Liquidating Trust,

Appellee.

 

CALIFORNIA STATE LANDS : Civ. No. 19-mc-11-CFC4
COMMISSION, :
Appellant,
V.

EUGENE DAVIS, in his capacity as
Liquidating Trustee of the Venoco
Liquidating Trust,

Appellee.

 

ORDER

At Wilmington this 17" day of January in 2020:

 

4 Civ. No. 19-463-CFC was opened as an administrative matter relating to the joint
mediation of the above-captioned appeals and therefore involves no appeal or
appellant separate from the appeals filed at Civ. No. 19-mc-07-CFC (D.I. 1) and
Civ. No. 19-mc-11-CFC (D.I. 1).
Case 18-50908-JTD Doc90 Filed 01/21/20 Page 2 of 2

For the reasons set forth in the Memorandum Opinion issued this day, IT IS
HEREBY ORDERED that the Emergency Motion of Appellants State of
California and California State Lands Commission For Stay Pending Appeal (D.I.

46) is GRANTED.

 

UNITED (ih Gt CA DISTRICT JUDGE

il
